
	
		I
		111th CONGRESS
		2d Session
		H. R. 5040
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Mr. Kennedy (for
			 himself, Mr. Tim Murphy of
			 Pennsylvania, Mr. Murphy of
			 Connecticut, Mr. Gene Green of
			 Texas, and Mr. Hastings of
			 Florida) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act and the Social
		  Security Act to extend health information technology assistance eligibility to
		  behavioral health, mental health, and substance abuse professionals and
		  facilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Health Information Technology
			 Extension for Behavioral Health Services Act of 2010.
		2.Extension of
			 health information technology assistance for behavioral and mental health and
			 substance abuseSection
			 3000(3) of the Public Health Service Act (42 U.S.C. 300jj(3)) is amended by
			 inserting before and any other category the following:
			 behavioral and mental health professionals (as defined in section
			 331(a)(3)(E)(i)), a substance abuse professional, a psychiatric hospital (as
			 defined in section 1861(f) of the Social Security Act (42 U.S.C. 1395x(f))), a
			 behavioral and mental health clinic, a substance abuse treatment
			 facility,.
		3.Behavioral health
			 information technology grant programTitle XXX of the Public Health Service Act
			 (42 U.S.C. 300jj et seq.) is amended by adding at the end the following new
			 section:
			
				3019.Behavioral
				health information technology grant program
					(a)In
				generalThe Secretary, acting
				through the National Coordinator, shall award grants to eligible entities for
				the purpose of conducting activities described in subsection (b).
					(b)Use of
				fundsA grant awarded under subsection (a) may be used by an
				eligible entity to—
						(1)facilitate the
				purchase of health information technology;
						(2)enhance the use of
				health information technology, including covering costs associated with
				upgrading health information technology in order to meet the criteria required
				to become a certified EHR technology;
						(3)train personnel in
				the use of health information technology;
						(4)improve the secure electronic exchange of
				health information among behavioral and mental health professionals, substance
				abuse professionals, and other health care providers, including those providing
				primary care services;
						(5)improve health
				information technology for adaptation to community-based behavioral heath
				settings;
						(6)assist with the
				implementation of telemedicine, including facilitation of distance clinical
				consultations in rural and underserved areas; and
						(7)collaborate and
				integrate with health information technology regional extension centers (as
				described in section 3012(c)).
						(c)Eligible
				entityFor the purposes of
				this section, the term eligible entity means a mental health
				treatment facility, substance abuse treatment facility, or psychiatric hospital
				(as defined in section 1861(f) of the Social Security Act (42 U.S.C.
				1395x(f)))—
						(1)that is not
				otherwise receiving payment under section 1886(n) of the Social Security Act
				(42 U.S.C. 1395ww(n)) or section 1903(t) of the Social Security Act (42 U.S.C.
				1396b(t));
						(2)at which no
				services are furnished by an eligible professional who is receiving payment
				under section 1848(o) of the Social Security Act (42 U.S.C. 1395w–4(o));
				and
						(3)that provides assurances to the
				satisfaction of the Secretary that such facility will use such funds to satisfy
				the requirements to be treated as a meaningful EHR user, as defined in section
				1886(n)(3) of the Social Security Act (42 U.S.C. 1395ww(n)(3)), or to become
				eligible for a payment under section 1903(t) of the Social Security Act (42
				U.S.C. 1396b(t)).
						(d)Standards for
				acquisition of health information technologyTo the greatest
				extent practicable, the Secretary shall ensure that where funds are expended
				under this section for the acquisition of health information technology, such
				funds shall be used to acquire health information technology that meets
				applicable standards adopted under section 3004. Where it is not practicable to
				expend funds on health information technology that meets such applicable
				standards, the Secretary shall ensure that such health information technology
				meets applicable standards otherwise adopted by the Secretary.
					(e)ReportNot
				later than 2 years after the date of the enactment of this section, the
				National Coordinator shall submit to Congress a report containing such
				information as the Secretary may require.
					(f)Authorization of
				appropriationsFor the purposes of carrying out subsection (a),
				there is authorized to be appropriated $15,000,000 for fiscal year
				2011.
					.
		4.Extension of
			 eligibility for Medicare and Medicaid health information technology
			 implementation assistance
			(a)Payment
			 incentives for eligible professionals under MedicareSection 1848 of the Social Security Act (42
			 U.S.C. 1395w–4) is amended—
				(1)by amending clause
			 (iii) of subsection (a)(7)(E) to read as follows:
					
						(iii)Eligible
				professionalThe term
				eligible professional means any of the following:
							(I)A physician (as defined in section
				1861(r)).
							(II)A clinical psychologist providing qualified
				psychologist services (as defined in section 1861(ii)).
							(III)A clinical social worker (as defined in
				section 1861(hh)(1)).
							;
				and
				(2)by amending subparagraph (C) of subsection
			 (o)(5) to read as follows:
					
						(C)Eligible
				professionalThe term
				eligible professional means any of the following:
							(i)A physician (as
				defined in section 1861(r)).
							(ii)A clinical psychologist providing qualified
				psychologist services (as defined in section 1861(ii)).
							(iii)A clinical
				social worker (as defined in section
				1861(hh)(1)).
							.
				(b)Eligible
			 hospitalsSection 1886(n)(6)(B) of the Social Security Act (42
			 U.S.C. 1395ww(n)(6)(B)) is amended by inserting before the period the
			 following: or an inpatient hospital that is a psychiatric hospital (as
			 defined in section 1861(f)).
			(c)Medicaid
			 providersSection 1903(t) of the Social Security Act (42 U.S.C.
			 1396b(t)) is amended as follows:
				(1)Paragraph (2)(B)
			 is amended—
					(A)in clause (i), by
			 striking , or and inserting a semicolon;
					(B)in clause (ii), by
			 striking the period and inserting a semicolon; and
					(C)by adding after
			 clause (ii) the following new clauses:
						
							(iii)a public hospital that is principally a
				psychiatric hospital (as defined in section 1861(f));
							(iv)a private hospital that is principally a
				psychiatric hospital (as defined in section 1861(f)) and that has at least 10
				percent of its patient volume (as estimated in accordance with a methodology
				established by the Secretary) attributable to individuals receiving medical
				assistance under this title;
							(v)a mental health treatment facility that has
				at least 10 percent of its patient volume (as estimated in accordance with a
				methodology established by the Secretary) attributable to individuals receiving
				medical assistance under this title; or
							(vi)a substance abuse treatment facility that
				has at least 10 percent of its patient volume (as estimated in accordance with
				a methodology established by the Secretary) attributable to individuals
				receiving medical assistance under this
				title.
							.
					(2)Paragraph (3)(B)
			 is amended—
					(A)in clause (iv), by
			 striking and after the semicolon;
					(B)in clause (v), by
			 striking the period and inserting a semicolon; and
					(C)by adding at the
			 end the following new clauses:
						
							(vi)clinical psychologist providing qualified
				psychologist services (as defined in section 1861(ii)), if such clinical
				psychologist is practicing in an outpatient clinic that—
								(I)is led by a
				clinical psychologist; and
								(II)is not otherwise
				receiving payment under paragraph (1) as a Medicaid provider described in
				paragraph (2)(B); and
								(vii)clinical social worker (as defined in
				section 1861(hh)(1)), if such clinical social worker is practicing in an
				outpatient clinic that—
								(I)is led by a
				clinical social worker; and
								(II)is not otherwise
				receiving payment under paragraph (1) as a Medicaid provider described in
				paragraph
				(2)(B).
								.
					
